DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to the application filed on 04/29/2019. Claims 1 through 20 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure Statement submitted on 04/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the target driving device” in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “the target driving device” to be specifying a slave driving device.
Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, by virtue of their dependency on claim 1.


Claim 20 recites the limitation “a plurality of target driving devices”.  There is insufficient antecedent basis for this limitation in the claim.  The limitation mentioned is introduced twice, so It is not known if these two instances are the same or not.  In addition, all subsequent recitations of “the plurality of target driving devices” are indefinite as to which instance the applicant is referring to.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Regarding claim 1, the term “autonomous driving device” has been interpreted under 112(f) as a means plus function limitation because of a non-structural term “autonomous driving device” is followed by functional language “configured to drive along at least one of the driving paths through the crossing position” without reciting sufficient structure to achieve the function.
Regarding claim 1, the term “master driving device” has been interpreted under 112(f) as a means plus function limitation because of a non-structural term ““master driving device” is followed by functional language “controls passage of the slave driving ” without reciting sufficient structure to achieve the function.
Regarding claim 18, the term “device interface” has been interpreted under 112(f) as a means plus function limitation because of a non-structural term “device interface” is followed by functional language “configured to perform the global communications with the central controller” without reciting sufficient structure to achieve the function.
Regarding claim 20, the term “master driving device” has been interpreted under 112(f) as a means plus function limitation because of a non-structural term “master driving device” is followed by functional language “controlling … passage through the crossing position by the slave driving devices” without reciting sufficient structure to achieve the function.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102 a (2) as being anticipated by Zhou et al US 20200117193 A1 (hereinafter referred to as “Zhou”).
Regarding claim 19, Zhou teaches an autonomous driving device comprising: an autonomous vehicle configured to drive along a plurality of driving paths forming a crossing position, (See Zhou para [0064] “For example, a traffic signal ahead of the autonomous-driving vehicle is green and no emergency vehicle is around the location, vehicles on the road with the green signal has apparent ROW, and the other traffic objects (e.g., vehicles and pedestrians) on crossing roads do not have apparent ROW. In another example, at a four-way intersection with a stop sign on each way, the ROW may be assigned to vehicles in the order the vehicles reached the corresponding stop line.”)
wherein the autonomous vehicle is configured to selectively operate as one of a master driving device and a slave driving device in response to receipt of a message from a central controller that is external to the autonomous vehicle,( See Zhou para [para[0046] “In an embodiment, the vehicle behavior determination engine 126 subordinately determines behavior of the autonomous-driving vehicle system 100 based on instructions from an external system (e.g., autonomous-driving vehicle systems of other vehicles, a traffic control server, etc.” And para[0072] “In some embodiments, when autonomous-driving vehicle is at an intersection (e.g., stop signs without signals) with one or more other autonomous-driving vehicles from different directions, the ROW determination process may involve generating a signal (e.g., wireless signal) indicating a random number from each of the autonomous-driving vehicles at the intersection. In this case, after each of the autonomous-driving vehicles at the intersection generates a signal indicating a random number, priority of the random numbers may be determined according to a predetermined algorithm, the traffic object that has the ROW may be determined in accordance with the determined priority. The determination of the priority may be carried out one or more of the autonomous-driving vehicles at the intersection, or any applicable system located at the intersection. The predetermined algorithm may be that priority is given in the order of closeness to a reference number, which may be generated also randomly. Any applicable algorithm to determine priority among a plurality of autonomous-driving vehicles at the intersection may be employed.”)
when the autonomous vehicle is within a certain range of the crossing position, and wherein the autonomous vehicle operated as the master driving device controls passage through the crossing position by other autonomous vehicles operated as the slave driving device by performing local communications between the master driving device and the slave driving devices (See Zhou para[0032] “In an embodiment, the autonomous-driving vehicle system 100 communicates with one or more other autonomous-driving vehicle systems via the network. For example, the autonomous-driving vehicle system 100 sends information of a vehicle route of the corresponding autonomous-driving vehicle to the one or more other autonomous-driving vehicle systems, such that traffic incidents such as collisions can be prevented. In another example, the autonomous-driving vehicle system 100 commands one or more other autonomous-driving police systems to proceed to a particular location so as to avoid traffic incidents.” And see para [0072] above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Zhou et al US 20200117193 A1 in view of Kenane US 10334412 B1 (hereinafter referred to as “Zhou”, “Kenane”).
Regarding claim 1, Zhou teaches A driving system comprising:
A central controller (See Zhou, FIG. 1 and para [0033]);
A plurality driving paths forming a crossing position (See Zhou para [0064] “For example, a traffic signal ahead of the autonomous-driving vehicle is green and no emergency vehicle is around the location, vehicles on the road with the green signal has apparent ROW, and the other traffic objects (e.g., vehicles and pedestrians) on crossing roads do not have apparent ROW. In another example, at a four-way intersection with a stop sign on each way, the ROW may be assigned to vehicles in the order the vehicles reached the corresponding stop line.”);
And a plurality of autonomous driving devices configured to drive along at least one of the driving paths through the crossing position, (See Zhou para[0072] “In some embodiments, when autonomous-driving vehicle is at an intersection (e.g., stop signs without signals) with one or more other autonomous-driving vehicles from different directions, the ROW determination process may involve generating a signal (e.g., wireless signal) indicating a random number from each of the autonomous-driving vehicles at the intersection. In this case, after each of the autonomous-driving vehicles at the intersection generates a signal indicating a random number, priority of the random numbers may be determined according to a predetermined algorithm, the traffic object that has the ROW may be determined in accordance with the determined priority. The determination of the priority may be carried out one or more of the autonomous-driving vehicles at the intersection, or any applicable system located at the intersection. The predetermined algorithm may be that priority is given in the order of closeness to a reference number, which may be generated also randomly. Any applicable algorithm to determine priority among a plurality of autonomous-driving vehicles at the intersection may be employed.”)
…
designate one of the target driving devices as a master driving device and the other of the target driving device as slave driving devices, (See Zhou [0072] In some embodiments, when autonomous-driving vehicle is at an intersection (e.g., stop signs without signals) with one or more other autonomous-driving vehicles from different directions, the ROW determination process may involve generating a signal (e.g., wireless signal) indicating a random number from each of the autonomous-driving vehicles at the intersection. In this case, after each of the autonomous-driving vehicles at the intersection generates a signal indicating a random number, priority of the random numbers may be determined according to a predetermined algorithm, the traffic object that has the ROW may be determined in accordance with the determined priority. The determination of the priority may be carried out one or more of the autonomous-driving vehicles at the intersection, or any applicable system located at the intersection. The predetermined algorithm may be that priority is given in the order of closeness to a reference number, which may be generated also randomly. Any applicable algorithm to determine priority among a plurality of autonomous-driving vehicles at the intersection may be employed.”)  and
Wherein the master driving device controls passage of the slave driving devices through the crossing position (See Zhou para [0032] “In an embodiment, the autonomous-driving vehicle system 100 communicates with one or more other autonomous-driving vehicle systems via the network. For example, the autonomous-driving vehicle system 100 sends information of a vehicle route of the corresponding autonomous-driving vehicle to the one or more other autonomous-driving vehicle systems, such that traffic incidents such as collisions can be prevented. In another example, the autonomous-driving vehicle system 100 commands one or more other autonomous-driving police systems to proceed to a particular location so as to avoid traffic incidents.”)
Zhou does not disclose wherein the central controller is configured to determine a plurality of target driving devices from among the autonomous driving devices that are within a certain range of the crossing position,
However, Kenane teaches wherein the central controller is configured to determine a plurality of target driving devices from among the autonomous driving devices that are within a certain range of the crossing position, (See Kenane col. 7, lines 20-34). Kenane mentions a sensor assistance system that is able to provide information to autonomous vehicles at a junction by first detecting the autonomous vehicles as they arrive at the location.
	As a result, Zhou teaches a driving control system that is able to communicate to a number of autonomous vehicles as they reach an intersection to determine a priority of which car has the right to pass while Kenane teaches detecting multiple autonomous vehicles at a junction.
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou to include detecting multiple autonomous vehicles at a junction as shown in Kenane because it would benefit the overall traffic in avoiding delays.
	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al US 20200117193 A1 in view of Kenane US 10334412 B1 and further in view of Mudalige 9751506(hereinafter referred to as “Mudalige 9751506”).
	Regarding claim 2, the combination of Zhou and Kenane teach the driving system as disclosed in claim 1 and as addressed above in the rejection of claim 1.  The combination of Zhou and Kenane does not teach wherein the central controller stores crossing position information including information on a collision risk region centered on the crossing position and a collision attention region including the collision risk region and wider than the collision risk region,
	, and the central controllers determines the range from the information on the collision risk region and the collision attention region.
	However, Mudalige 9751506 teaches wherein the central controller stores crossing position information including information on a collision risk region centered on the crossing position and a collision attention region including the collision risk region and wider than the collision risk region (See Mudalige 9751506 claim 1 and col. 5, lines 44-47 “The map database 14 stores map information at any level of detail that is available, including specific information about intersections, such as the number of lanes, the lane travel patterns, etc.”),
	 and the central controllers determines the range from the information on the collision risk region and the collision attention region (See Mudalige 9751506 col 15, lines 12-18 teaches “In one known collision assessment algorithm design, the left turning features of the algorithm are activated within some detected parameter distance D, such as 100 meters, before the intersection 346 based on a map database and turn signal activity, for example, and that is why the algorithm may predict the path of the vehicle 354 to be on the path 358 before the intersection 346”). Mudalige mentions designating different collision regions that vary in the risk of threat and as the vehicle travels closer to the intersection from the collision assessment region, the collision risk increases in the collision zone. 
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou and Kenane to include the different collision regions as described in Mudalige 9751506 because it would help avoid or mitigate collision risks.
Regarding claim 3, the combination of Zhou, Kenane, and Mudalige 9751506 teach the driving system as disclosed in claim 2 and as addressed above in the rejection of claim 2. Zhou further teaches wherein the central controller determines the target driving device firstly entering the collision risk region as the master driving device and determines the other target driving devices as the slave driving devices (See Zhou para[0072] above and para[0064] "In another example, at a four-way intersection with a stop sign on each way, the ROW may be assigned to vehicles in the order the vehicles reached the corresponding stop line. In still another example, in a multiple-lane road in a direction, a first vehicle on a first lane may have apparent ROW and a second vehicle running adjacent to the first vehicle on a second lane switching to the first lane may not have apparent ROW. In still another example, it is not clear whether or not a pedestrian at an intersection without traffic signals is trying to cross a road, there may not be apparent ROW on the autonomous-driving vehicle. In such a case, if there is a sufficient time gap (e.g., 1 sec) among vehicles reaching stop lines, apparent ROW may exist on a vehicle reaching first to the corresponding stop line.”).
	Claims 4-8, 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al US 20200117193 A1 in view of Kenane US 10334412 B1 and Mudilage 9751506, and further in view of Mudalige US20100256852 (hereinafter referred to as “Mudalige US20100256852”).
	Regarding claim 4, the combination of Zhou, Kenane, and Mudalige 9751506 teach the driving system as disclosed in claim 3 and as addressed above in the rejection of claim 3. However, the combination of Zhou, Kenane, and Mudalige 9751506 does not teach wherein the central controller transmits identifiers of the slave driving devices to the master driving device.
However, Mudalige US20100256852 teaches wherein the central controller transmits identifiers of the slave driving devices to the master driving device (See Mudalige US20100256852 [0130] “All vehicles are capable of exchanging a set of critical data throughout the platoon, in particular, conveying commands from the Leader Vehicle to a Follower Vehicle or reporting actual values from the Follower Vehicle to the Leader Vehicle. Critical data can include the some or all of the following exemplary list: position, latitude, longitude, altitude, heading, speed, longitudinal and lateral acceleration, brake status, path history, travel plan, vehicle size, vehicle type, current operating mode (autonomous or manual), and other platoon control data.”).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou to include sending information about the slave vehicle to the master vehicle as disclosed in Mudalige US20100256852 because of the critical data gathered by the slave vehicles that could aid in avoiding collisions in certain situations.
	  Regarding claim 5, the combination of Zhou, Kenane, and Mudalige 9751506, and Mudalige US20100256852 teach the driving system as disclosed in claim 4 and as addressed above in the rejection of claim 4. Mudalige US20100256852 further teaches wherein each of the slave driving devices transmits a state information message to the master driving device, the state information message including an identifier, a present position and a present speed of the corresponding slave driving device (See Mudalige US20100256852 [0130] “All vehicles are capable of exchanging a set of critical data throughout the platoon, in particular, conveying commands from the Leader Vehicle to a Follower Vehicle or reporting actual values from the Follower Vehicle to the Leader Vehicle. Critical data can include the some or all of the following exemplary list: position, latitude, longitude, altitude, heading, speed, longitudinal and lateral acceleration, brake status, path history, travel plan, vehicle size, vehicle type, current operating mode (autonomous or manual), and other platoon control data.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou to include the state information of the slave driving vehicle to the leading vehicle as disclosed in Mudalige US20100256852 because the master vehicle would be able to compare its own values to the values reported by the slave vehicles to prevent a collision.
	Regarding claim 6, the combination of Zhou, Kenane, Mudalige 9751506, and Mudalige US20100256852 teach the driving system as disclosed in claim 5 and as addressed above in the rejection of claim 5. Mudalige US20100256852 further teaches wherein the master driving device determines a passage order through the crossing position by the master driving device and the slave driving devices based on the state information messages from the slave driving devices and transmits a crossing control message including the passage order to the slave driving devices (See Mudalige US20100256852 para[0134] “In order to accomplish these control functions, the platoon Leader Vehicle calculates real-time relative platoon position vectors and speeds for each follower vehicle in the group ensuring the best possible fuel savings and desirable operation”. And para [0137] “As described above, Follower Vehicles can report back actual position, speeds, platoon distances, and other information to the Leader Vehicle and other members of the platoon in every control or communications cycle.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou to include the state information of the slave driving vehicle to the leading vehicle as disclosed in Mudalige US20100256852 because it would aid in reducing time spent in traffic in densely populated areas.
	Regarding claim 7, the combination of Zhou, Kenane, Mudalige 9751506, and Mudalige US20100256852 teach the driving system as disclosed in claim 6 and as addressed above in the rejection of claim 6. Mudalige US20100256852 further teaches wherein the state information message further includes a priority indicating a degree of driving urgency of the corresponding slave driving device, and the master driving device adjusts the passage order based on the priorities (See Mudalige US20100256852 para[0080] “The positions may be ranked in prominence, starting with the leader position (position #0, highest prominence), then position #1 (highest follower prominence), position #2, and so on for all defined positions. Generally, the higher prominence positions will be nearer to the Leader Vehicle, although special formations may use different approaches. Higher prominence positions will tend to be assigned to participants before lower prominence ones to keep the formation as compact as possible or to achieve other objectives.” And para[0087] “A vehicle who is not currently a member of a formation can send a "Join Request" message to indicate that it wants to join. FIG. 28 depicts and exemplary process for a vehicle to join a platoon, in accordance with the present disclosure. If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a "Join Granted" message and the new veh4icle's assigned position. The Leader Vehicle will generally assign the new vehicle to the highest-prominence open position whose requirements the new vehicle will meet. The Leader Vehicle can initiate entry of the requesting vehicle, for example, commanding the vehicle to a position wherein entry can be made in an orderly manner. In one exemplary method, a new position can be added to a formation to make room for the joining vehicle. In another exemplary method, a plurality of unused positions can be maintained by the Leader Vehicle at any given time, allowing for flexibility in vehicles changing positions or new members being added. If there is an unassigned position that is encroached or blocked, the Leader Vehicle may ask the new vehicle to "Try Join Again Later." In the meantime, the Leader Vehicle may reorganize the formation to improve accessibility by the new vehicle by negotiating with the current formation participants to take new positions.”).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou to include the state information of the slave driving vehicle to the leading vehicle as disclosed in Mudalige US20100256852 because it would prevent slave vehicles from overtaking each other, which could lead to dangerous situations.
	Regarding claim 8, the combination of Zhou, Kenane, Mudalige 9751506, and Mudalige US20100256852 teach the driving system as disclosed in claim 5 and as addressed above in the rejection of claim 5. Mudalige US20100256852 further teaches wherein the master driving device determines a next master driving device among the slave driving devices and transmits a master change message to the next master driving device when the master driving device exits the collision risk region or the master driving device falls out of order, and the next master driving device operates as a new master driving device in response to the master change message [See Mudalige US20100256852 para [0082] “Potential Leader Vehicles have a defined level of ambition that controls how quickly the potential Leader Vehicle will attempt to claim leadership in situations that call for a new Leader Vehicle. If a vehicle is not properly equipped for the leadership role, the ambition level will be set to zero. If the vehicle is being used by a less-qualified human driver/occupant or by a person who prefers not to serve as a Leader Vehicle, the ambition level may be configured low. If two or more potential Leader Vehicles have equal ambition levels, leadership will be granted on a "first requested" basis, although the use of small random additional wait times (similar to the random back-off periods in network media access control protocols) may be implemented to further reduce the leadership conflicts.” And para [0083] “An exemplary method of autonomous or semi-autonomous platoon formation is described in detail. Vehicles begin in unitary driving mode, although unitary driving includes both manual navigation (human-driven) and autonomous navigation (e.g. autonomous "valet" mode). The vehicle may be configured to advertise its willingness to create a formation as a Leader Vehicle and/or join a formation as Follower Vehicle. This willingness may be specified in terms of specific other vehicles; a defined grouping of vehicles, such as a group for a specific human family; or classes of formations. Classes of formations can include virtual school bus formations and common commute formations. Each vehicle in unitary driving mode will listen for formation advertisement message from other vehicles and respond as appropriate.” And para [0084] “If a potential Leader Vehicle receives an advertisement from a potential Follower Vehicle, and that potential Follower Vehicle does not indicate a higher level of leadership ambition, and other conditions do not inhibit it, the Leader Vehicle will transmit a "Create Formation" message. All potential Follower Vehicles may then respond with an "Accept Formation" message. If at least one potential Follower Vehicle responds with the "Accept Formation" message, the potential Leader Vehicle takes the leadership role and begins serving as the Leader Vehicle for the new formation. The potential Follower Vehicles may begin requesting to join the formation as defined below.” And see para [0102] “If the Leader Vehicle loses communication with all Follower Vehicles for a threshold time, it will assume that the formation has been dissolved or that another vehicle has taken the leadership. It will therefore switch to "unitary driving" mode, but will monitor the communications link for messages from its former Follower Vehicles. Follower Vehicles must be prepared to change roles if the Leader Vehicle becomes unavailable for any reason.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou to include selecting a master vehicle among each vehicle as disclosed in Mudalige US20100256852 because it will create organization among the fleet of vehicles so they do not collide into each other.
	Regarding claim 13, the combination of Zhou, Kenane, and Mudalige 9751506, teach the driving system as disclosed in claim 3 and as addressed above in the rejection of claim 3. However neither Zhou, Kenane, and Mudalige 9751506 teach wherein, when each of the plurality of autonomous driving devices enters the collision risk region, each of the plurality of autonomous driving devices transmits a master request message requesting approval as the master driving device to the central controller 
However, Mudalige US 20100256852 A1 teaches wherein, when each of the plurality of autonomous driving devices enters the collision risk region, each of the plurality of autonomous driving devices transmits a master request message requesting approval as the master driving device to the central controller (See Mudalige US 20100256852 A1 para [0086] “FIG. 20 depicts exemplary decisions that are made in creating a platoon, in accordance with the present disclosure. According to the exemplary process, a potential Leader Vehicle advertises to other vehicles a desire to form a platoon. Such an advertisement is depicted from the potential Leader Vehicle to another potential Leader Vehicle or Follower Vehicle and at least one potential Follower Vehicle. The advertisement is accompanied by a leadership ambition value. The other potential Leader Vehicle and potential Follower Vehicles can respond, accepting or rejecting the advertisement. Additionally, the responding vehicles can respond with a leadership ambition value or their own. Based upon acceptances and comparisons of leadership ambition, a formation is formed around a Leader Vehicle and communication between the Leader Vehicle and the various Follower Vehicles is managed. Such a formation is depicted, including creation of a formation by the Leader Vehicle, acceptance of the formation by the Follower Vehicles, designation of the Leader Vehicle, and subsequent exchanges of leader and follower extensions or communications.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include a master request message as disclosed in Mudalige US 20100256852 A1 because the following vehicles would have to be notified of the leading vehicle in the fleet to prevent misinformation among the fleet. 
	Regarding claim 14, the combination of Zhou, Kenane, Mudalige 9751506, and Mudalige US 20100256852 A1 teach the driving system as disclosed in claim 13 and as addressed above in the rejection of claim 13. Mudalige US 20100256852 A1 further teaches wherein, when the master driving device does not exist when the central controller receives the master request message, the central controller transmits a master grant message to the autonomous driving device that transmits the master request message (See Mudalige para[0102] “If the Leader Vehicle loses communication with all Follower Vehicles for a threshold time, it will assume that the formation has been dissolved or that another vehicle has taken the leadership. It will therefore switch to "unitary driving" mode, but will monitor the communications link for messages from its former Follower Vehicles. Follower Vehicles must be prepared to change roles if the Leader Vehicle becomes unavailable for any reason.” And para[0104] “In the medium term, each vehicle will extrapolate the latest motion control guidance for an additional medium-term autonomy period, perhaps constrained by the defined navigation route (if it exists) and the need to avoid collisions with other formation participants. During this period, a vehicle in the formation that is qualified to serve in the leadership role will initiate the "leader request" process as described above. To avoid a power struggle, potential Leader Vehicles will wait a variable amount of time to initiate the leadership request depending on their configured "ambition" level. When the self-nominated Leader Vehicle assumes the leadership role, the formation may continue as before, although the previous Leader Vehicle will be considered lost.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include a master request message described in Mudalige US 20100256852 A1 because the following vehicles would have to be notified of the leading vehicle in the fleet to prevent a power struggle between each vehicle to become a master.
	Regarding claim 15, the combination of Zhou, Kenane, Mudalige 9751506, and Mudalige US 20100256852 A1 teach the driving system as disclosed in claim 14 and as addressed above in the rejection of claim 14. Mudalige US 20100256852 A1 further teaches wherein, when the master driving device exists when the central controller receives the master request message, the central controller transmits a master reject message to the autonomous driving device that transmits the master request message (See Mudalige para [0092] “FIGS. 33 and 34 depict an exemplary process whereby a Follower Vehicle can request a change in formation leadership and reactions that can occur based upon the response of the Leader Vehicle, in accordance with the present disclosure. FIG. 33 describes an exemplary reaction if the request is denied. FIG. 34 describes an exemplary reaction if the request is granted. If directed by the human driver, a Follower Vehicle in the formation may send a "leadership request" message to the current Leader Vehicle and all other formation participants. If the current Leader Vehicle receives it, it may send a "leadership request denied" and continue operating as the Leader Vehicle. The current Leader Vehicle may also respond with the leader resigning protocol as described above to implement a smooth transition of leadership.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include a master request message described in Mudalige US 20100256852 A1 because the following vehicles would have to be notified of the leading vehicle in the fleet to prevent a power struggle between each vehicle to become a master.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Mudalige US 20100256852 A1.
Regarding claim 20, Zhou teaches a method of preventing a collision at a crossing position of a plurality of driving paths driven by a plurality of autonomous driving devices, the method comprising: determining, by a central controller, a plurality of target driving devices from the autonomous driving devices that are within a certain range of the crossing position (See Zhou para [0032] and para [0072] above);
designating, by the central controller, one of a plurality of the target driving devices as a master driving device and the others of the plurality of target driving devices as slave driving devices (See Zhou para[0072] above);
…
Zhou does not teach and controlling, by the master driving device, passage through the crossing position by the slave driving devices.
However, Mudalige US 20100256852 A1 teaches and controlling, by the master driving device, passage through the crossing position by the slave driving devices (See Mudalige US 20100256852 para [0134] “In order to accomplish these control functions, the platoon Leader Vehicle calculates real-time relative platoon position vectors and speeds for each follower vehicle in the group ensuring the best possible fuel savings and desirable operation.” And [0137] “As described above, Follower Vehicles can report back actual position, speeds, platoon distances, and other information to the Leader Vehicle and other members of the platoon in every control or communications cycle.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include a master vehicle controlling another vehicle’s passage per Mudalige US 20100256852 A1 teaching.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al US 20200117193 A1 in view of Kenane US 10334412 B1, Mudalige 9751506 and further in view of Hayduchok US 20080277243 A1(hereinafter referred to as ”Hayduchok”).
	Regarding claim 12, the combination of Zhou, Kenane, and Mudalige 9751506 teach the driving system as disclosed in claim 3 and as addressed above in the rejection of claim 3. However, neither Zhou, Kenane, nor Mudalige 9751506 teach wherein the master driving device passes through the crossing position before the slave driving devices, and each of the slave driving devices waits at a stop position in the collision risk region until each of the slave driving devices is determined as a new master driving device.
However, Hayduchok teaches wherein the master driving device passes through the crossing position before the slave driving devices, and each of the slave driving devices waits at a stop position in the collision risk region until each of the slave driving devices is determined as a new master driving device (See Hayduchok para[0107] “One of the issues in traffic control relates to merging at intersections 170. The problem arises when a car needs to merge onto the return rail 140. If two cars will arrive at the intersection close enough to collide, one of the cars needs to have priority and the other car needs to wait or slow down to allow the first car to go through.” See para [0108] “A first method for controlling merging traffic is based on determining the next gap large enough for a car to have time to pass through an intersection without colliding with another car. In other words, if a first car approaches an intersection and it is determined that the gap between the first car and a second car is not sufficient for the first car to pass through, the first car waits at the intersection until there is a gap large enough to allow the first car to pass through.”, and para [0109] “A second method for controlling merging traffic is based on determining which car is closest to the homing sensor at the loading station 310. The car with the shortest distance to the homing sensor gets priority at the intersection.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include vehicles waiting at a stop position to be determined as master vehicles as described in Hayduchok because it would aid in preventing an unwanted collision. 	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al US 20200117193 A1 in view of Kenane US 10334412 B1 and further in view of Carleton US 20140129075 A1 (hereinafter referred to as “Carleton”).
	Regarding claim 16, the combination of Zhou and Kenane teach the driving system as disclosed in claim 1 and as addressed above in the rejection of claim 1.  The combination of Zhou and Kenane does not teach a manual controller configured to control the autonomous driving device out of order that is not controllable by the central controller, and each of the plurality of autonomous driving devices converts to a manual mode when each of the plurality of autonomous driving devices fall out of order, the autonomous driving device in the manual mode operates under control of the manual controller. 
However, Carleton teaches a manual controller configured to control the autonomous driving device out of order that is not controllable by the central controller, and each of the plurality of autonomous driving devices converts to a manual mode when each of the plurality of autonomous driving devices fall out of order, the autonomous driving device in the manual mode operates under control of the manual controller (See Carleton para [0072] “In the ultimate embodiment of the invention, the vehicle's operation while a member of the swarm will be completely autonomous. That is, requiring no intervention from the driver. Feedback may be provided to the driver regarding maneuvers that are to be performed by the vehicle such as not to alarm the occupants when the vehicle changes its speed and/or configuration to accommodate the complex maneuvers being performed by the swarm. In addition, it may be necessary for the vehicle to inform the driver when he must take over manual control of the vehicle. For example, when the vehicle exits the swarm and is deposited on the exit ramp of a highway.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include a manual operation of the autonomous vehicles described in Carleton because it would aid in controlling the vehicle better, making it safer for the operator as the autonomous vehicles fall out of order.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al US 20200117193 A1 in view of Kenane US 10334412 B1 and further in view of Hayduchok US 20080277243 A1 and Mudalige et al 9751506.
	Regarding claim 17, the combination of Zhou and Kenane teach the driving system as disclosed in claim 1 and as addressed above in the rejection of claim 1.  Zhou further teaches wherein the central controller includes: a central interface configured to perform global communications with the plurality of autonomous driving devices (See Zhou para [0032] “In an embodiment, the autonomous-driving vehicle system 100 communicates with one or more other autonomous-driving vehicle systems via the network. For example, the autonomous-driving vehicle system 100 sends information of a vehicle route of the corresponding autonomous-driving vehicle to the one or more other autonomous-driving vehicle systems, such that traffic incidents such as collisions can be prevented. In another example, the autonomous-driving vehicle system 100 commands one or more other autonomous-driving police systems to proceed to a particular location so as to avoid traffic incidents.”);
	…
	a central driving control unit configured to control driving of the plurality of autonomous driving devices through the global communications; (See Zhou para[0032] “In an embodiment, the autonomous-driving vehicle system 100 communicates with one or more other autonomous-driving vehicle systems via the network. For example, the autonomous-driving vehicle system 100 sends information of a vehicle route of the corresponding autonomous-driving vehicle to the one or more other autonomous-driving vehicle systems, such that traffic incidents such as collisions can be prevented. In another example, the autonomous-driving vehicle system 100 commands one or more other autonomous-driving police systems to proceed to a particular location so as to avoid traffic incidents.”)
… 
The combination of Zhou and Kenane does not teach a central memory configured to store crossing position information including an identifier of the crossing position and information on a collision risk region centered on the crossing position and a collision attention region including the collision risk region and wider than the collision risk region;
However, Mudalige et al 9751506 teaches a central memory configured to store crossing position information including an identifier of the crossing position and information on a collision risk region centered on the crossing position and a collision attention region including the collision risk region and wider than the collision risk region; (See Mudalige 9751506 claim 1 and col. 5, lines 44-47 “The map database 14 stores map information at any level of detail that is available, including specific information about intersections, such as the number of lanes, the lane travel patterns, etc.” and see Mudalige 9751506 col 15, lines 12-18 teaches “In one known collision assessment algorithm design, the left turning features of the algorithm are activated within some detected parameter distance D, such as 100 meters, before the intersection 346 based on a map database and turn signal activity, for example, and that is why the algorithm may predict the path of the vehicle 354 to be on the path 358 before the intersection 346”)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the driving control system as disclosed in Zhou and Kenane to include the different collision regions as described in Mudalige 9751506 because it would help avoid or mitigate collision risks.
The combination of Zhou, Kenane, and Mudalige 9751506 teach the driving system as described above. However neither Zhou, Kenane, and Mudalige 9751506 teach and a central crossing position control unit configured to determine the target driving device firstly entering the collision risk region as the master driving device and determine the other target driving devices as the slave driving devices. 
	However, Hayduchok teaches and a central crossing position control unit configured to determine the target driving device firstly entering the collision risk region as the master driving device and determine the other target driving devices as the slave driving devices(See Hayduchok para[0107], [0108], and [0109] above).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include vehicles that first enter a risk region as the master driving device and assign others as slave driving devices as described in Hayduchok because it would aid in preventing an unwanted collision and time spent in traffic for the vehicles.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al US 20200117193 A1 in view of Kenane US 10334412 B1, Hayduchok US 20080277243 A1 and Mudalige et al 9751506 as applied to claim 17 above, and further in view of Mudalige US 20100256852 A1.
	Regarding claim 18, the combination of Zhou, Kenane, Mudalige 9751506, and Hayduchok teach the driving system as disclosed in claim 17 and as addressed above in the rejection of claim 17. Zhou further teaches wherein each of the plurality of autonomous driving devices includes; a device interface configured to perform the global communications with the central controller and local communications with other autonomous driving devices; (See Zhou para [0032] above)
	a device memory configured to store the crossing position information provided from the central controller (See Zhou Abstract);
	…
and a device driving control unit configured to control driving along the plurality of driving paths under controls of the central controller and the crossing position control unit (See Zhou para[0047] “In the example depicted in FIG. 1, the autonomous-driving control engine 108 is intended to represent specifically-purposed hardware and software configured to perform an autonomous-driving operation of the autonomous-driving vehicle system 100 based on the determined behavior of the autonomous-driving vehicle system 100. For example, when the vehicle behavior determination engine 126 determines to change a lane on a road, the autonomous-driving control engine 108 causes the vehicle locomotive mechanism 138 to flash blinker lamps, direct wheels to the lane, and return position of the wheels after changing the lame and stop blinker lamps. For example, when the vehicle behavior determination engine 126 determines to proceed to a specific location (e.g., a parking spot), the autonomous-driving control engine 108 causes the vehicle locomotive mechanism 138 to drive to the specific location. For example, when the vehicle behavior determination engine 126 determines to take a specific route, the autonomous-driving control engine 108 causes the vehicle locomotive mechanism 138 to drive taking the specific route.”).
The combination of Zhou, Kenane, Mudalige 9751506, and Hayduchok does not teach a device crossing position control unit configured to, when determined as the master driving device, control the passage through the crossing position based on state information provided from the slave driving devices through the local communications, and when determined as the slave driving device, control passage through the crossing position based on control of the master driving device through the local communications.
	However, Mudalige US 20100256852 A1 teaches a device crossing position control unit configured to, when determined as the master driving device, control the passage through the crossing position based on state information provided from the slave driving devices through the local communications, and when determined as the slave driving device, control passage through the crossing position based on control of the master driving device through the local communications; (See Mudalige US 20100256852 A1 para [0130], [0134], and [0137]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the driving system disclosed in Zhou to include controlling the passage of a vehicle from another vehicle per Mudalige US 20100256852 A1 teaching.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180267539 A1 teaches several vehicles along a road and a collision risk region.
US 10872379 B1 teaches calculating risk indexes regarding different collision risk regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664